Per Curiam.
The above matter purports to be, and is designated as, a petition for an alternative writ of mandate to compel certain action by the Boone Circuit Court. The relief sought relates to a. proceeding in an inferior court, but wholly fails to comply with the requirements of Rule 2-35 of this court (1954 Edition), which provides not only that petitions for writs of mandate shall be verified and filed in triplicate, but that: “If the relief sought relates to a proceeding in an inferior court certified copies of all pleadings, orders *88and entries pertaining to the subject matter should be set out in the petition or made exhibits thereto.”
The petitioner herein has failed to comply with this rule. The issuance of the writ is therefore denied. Cole v. Baker, Judge (1951), 230 Ind. 174, 101 N. E. 2d 925.
Note.—Reported in 123 N. E. 2d 705.